COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
                                                
NOS. 2-03-071-CR
                                                   
      2-03-072-CR
                                                       
  2-03-073-CR
                                                       
  2-03-074-CR
                                                       
  2-03-075-CR
                                                       
  2-03-076-CR
ALFONSO GARCIA, JR. A/K/A
                                                       
APPELLANT
ALFONSO GARCIA
V.
THE STATE OF TEXAS
                                                                          
STATE
----------
FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
We have considered appellant's "Motion To Withdraw Notice Of
Appeal." The motion complies with rule 42.2(a) of the rules of appellate
procedure. Tex. R. App. P. 42.2(a). No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss these
appeals. See id.; Tex. R. App. P. 43.2(f).
                                                                  
PER CURIAM
 
PANEL D: WALKER, J.; CAYCE, C.J.; and DAY, J.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
[DELIVERED MARCH 20, 2003]

1. See Tex. R. App. P. 47.4.